0
NOTE: This order is nonprecedential
United States Court of A11peaIs
for the Federal Circuit
UNITED ACCESS TECHNOLOGIES; LLC
(FORMERLY INLINE CONNECTION
CORPORATION, BROADBAND TECHNOLOGY
INNOVATIONS, LLC, AND PIE SQUARED, LLC),
Plaintiff-Appellant, -
V.
EARTHLINK, INC.,
Defendcmt-Cross Appellcmt.
2010-1251, -1273
' "'** j *\
Appea1s from the United States District Court for the
District of Delaware in consolidated case nos. 02-CV-0272
and 02-CV-0477, Magistrate Judge Mary Patricia Thynge.
ON MOTION `
ORDER
United Access Techn01ogies, LLC moves for a 45-day
extension of time, until March 14, 2011, to file its reply
brief
Upon consideration thereof

UNITED ACCESS V. EARTHLINK
IT ls 0RDERED THAT:
The motion is granted
FOR THE COURT
JAN 2 5 2011
Date J an Horb a1y
C1erk
cc: A1fonso Garcia Chan, Esq.
Louis Norwood Jameson, Esq.
521
U.S. C0UH'l|F FOR
THE FEDERA|. ClRCUlT
JAN 25 2011
nn m;:sAiv
0
/s/ J an Horba1y
LEH{